DETAILED ACTION
This office action is a response to the after final amendment filed on February 26, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5-7, filed February 26, 2021, with respect to the rejection of Claims 2 and 14-18 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 2 and 14-18 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 2 and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Applicant’s remarks and amendments filed on February 26, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.



Prior art reference Frenne’152 is directed to channel state information measurements for license-assisted access. Frenne;152 discloses systems and methods relating to accurate Channel State Information (CSI) measurements for a License Assisted Secondary Cell (LA SCell) are disclosed herein. In some embodiments, a wireless device enabled to operate in a cellular communications network according to a carrier aggregation scheme using both a licensed frequency band and an unlicensed frequency band operates to determine whether a Channel State Information Reference Symbol (CSI-RS) transmission from a LA SCell of the wireless device is present in a subframe, where the LA SCell is in an unlicensed frequency band. The wireless device further operates to process a CSI-RS measurement for the LA SCell for the subframe upon determining that a CSI-RS transmission from the LA SCell is present in the subframe and refrain from processing a CSI-RS measurement for the LA SCell for the subframe upon determining that a CSI-RS transmission from the LA SCell is not present in the subframe (Frenne’0152 Abstract; Figure 6, 14 and 20; Paragraph [0064-0075]).
Prior art reference Mukherjee is directed to a method, user equipment, and network node for performing channel state measurements. Murkherjee discloses a user device determining one or a plurality of time intervals that may be used for channel measurements, performing a plurality of signal power measurements associated each to one of the time intervals to be used for channel measurement and generating a channel state information as a function of the plurality of the signal power measurements; the invention further refers to generating an information comprising an indication a plurality of time intervals that may be used for received signal power Mukherjee Abstract; Paragraph [0001-0016, 0058 and 0087]).
Prior art reference Frenne’091 is directed to a wireless device, network node and methods for reporting channel state information (CSI) in a radio communications network. Frenne’091 discloses determining Channel State Information, CSI, estimates to be transmitted in a CSI report for at least one CSI process configured for the wireless device to a network node in a radio communications network is provided. The wireless device receives a message comprising an indication to discard existing CSI estimates and/or an indication to use CSI estimates corresponding to a determined period of time. In response to said message, the wireless device determines CSI estimates to be used in the CSI report to the network node according to the received indication. Furthermore, a network node and method therein for controlling CSI estimates transmitted by one or more wireless devices in CSI reports of at least one CSI process configured for the one or more wireless devices to the network node in a radio communications network (Frenne’091 Abstract; Paragraph [0015-0022, 0051 and 0072]).
Prior art reference Park is directed to a method and apparatus for transceiver data in a wireless communication system. Park discloses the use of a cyclic redundancy check (CRC) scrambled with a radio network temporary identifier (RNTI) (Park Abstract; Paragraph [0001-0012 and 0086 and 0258]).

The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….wherein, upon detecting that a plurality of subframes belong to different 
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414